 
EXHIBIT 10.28
 
Technology Transfer and License Agreement
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TECHNOLOGY TRANSFER AND LICENSE AGREEMENT
 
THIS TECHNOLOGY TRANSFER AND LICENSE AGREEMENT ("the Agreement") effective as of
December 14, 2010 (the “Effective Date”) is entered into by and between NETLAB
SYSTEMS, LLC, with its principal office at 1450 South Miami Avenue, Miami,
Florida 33130  (“Netlab”) and OPENFILM, LLC, with its principal office at 1450
South Miami Avenue, Miami, Florida 33130 ("Openfilm").
 
WHEREAS, Openfilm has developed certain technologies that comprise it’s website
portal business (the “Technologies”) and has transferred all right, interest and
title to such Technologies to Netlab as part of a Technology Transfer Agreement.
 
WHEREAS, Openfllm desires to license the Technologies from Netlab and Netlab
desires to license the Technologies to Openfilm, pursuant to the terms and
conditions contained herein.
 
NOW, THEREFORE, as consideration for the mutual premises and other covenants
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:
 
1.
GRANT OF LICENSE

 
1.1           License.  Subject to the terms of this Agreement, Netlab hereby
grants to Openfilm, and Openfilm hereby accepts, a perpetual, non-exclusive,
non-transferable (except as provided herein) license to use, incorporate, modify
and enhance the Technologies in the use of Openfilm’s Website business,
including without limitation, Openfilm’s ability to license portions of the
Technologies to third-parties.
 
1.2           Proprietary Marks, Legends and Notices.  Openfilm shall not remove
any proprietary marks, legends and patent and copyright notices that appear on
the Technologies including any users' manuals, handbooks and other written or
electronic material relating to the Technologies.
 
2.
LICENSE FEES AND PAYMENT TERMS

 
2.1           License Fees.  Openfilmshall pay to Netlab a license fee of five
percent (5%) of all gross revenue generated by Openfilm using the Technologies.
 
2.2           Payment Terms. Openfilm shall make payment of the License Fee
within ten (10) business days of the end of each calendar quarter.All payments
shall be made in U.S. Dollars.  Any amount not paid when due shall bear a late
payment charge on the unpaid balance at the rate of 1.5% per month or the
maximum amount permitted by law, whichever is less.  Receipt of a check, draft
or other commercial paper shall not constitute payment until Netlab shall have
received in cash the full amount thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
3.
TERM AND TERMINATION

 
This Agreement shall have an initial term of ten (10) years from the Effective
Date.  The initial term shall be renewed for successive renewal terms of one (1)
year each, upon the expiration of the then existing term; provided, however,
that Openfilm can terminate this Agreement by discontinuing its use of the
Technologies.  Netlab may only terminate this Agreement at the end of the
initial term or at the end of any subsequent term, by providing thirty-days (30)
written notice of its intent to terminate. Neither party shall be responsible to
the other for any losses arising out of termination.
 
4.
DEVELOPMENT AND SUPPORT

 
4.1           Development.  Netlab shall provide reasonabledevelopment support
services to Openfilm.Openfilm and Netlab shall meet to discuss the development
of additional functionality for the Website at least once per quarter.  After
such meeting, Netlab shall provide a development timetable.Netlab shall provide
such development at no additional costs to Openfilm.
 
4.2           Assignment of Innovations.  Openfilm shall assign all of its
rights in future innovations related to the Technologies to Netlab for no
additional consideration other than Netlab’s obligation to provide future
development.
 
4.3           Support.  Netlab shall respond to support requests within 24
hours.  Openfilm and Netlab will monitor user submitted support issues and will
coordinate the prioritization of such issues and requests.
 
5.
LIMITED WARRANTY

 
5.1           Intellectual Property Rights.  Netlab has all Intellectual
Property Rights necessary to license the Technologies to Openfilm in accordance
with the terms of this Agreement.
 
5.2           Limitations.  The foregoing warranties apply only to
Openfilm.  Netlab makes no warranties, express or implied, to any third
parties.   Netlab shall provide warranty service only for the most current
version of the Technologies.  Netlab shall have no obligation to provide
warranty services if any Material Defect in the Technologies is caused by:  (i)
a malfunction of hardware or software not supplied by Netlab; (ii) modification
of the Technologies by any person or entity other than Netlab; (iii) operator
error; (iv) use of the Technologies that is not in accordance with the operating
instructions for the Technologies; or (v) accident, abuse, misapplication,
hackers, Internet viruses, acts of war, terrorism or force majeure.
 
 
2

--------------------------------------------------------------------------------

 
 
5.3           Disclaimer.  EXCEPT FOR NETLAB'S EXPRESS WARRANTIES STATED HEREIN,
TECHNOLOGIES IS PROVIDED "AS IS" WITHOUT ANY WARRANTY WHATSOEVER.  NETLAB AND
ITS LICENSORS DISCLAIM ALL IMPLIED WARRANTIES WITH RESPECT TO THE TECHNOLOGIES,
INCLUDING WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
 
5.4           Limitation of Liability.  NETLAB'S LIABILITY ARISING OUT OF THIS
AGREEMENT OR LICENSING OF THE TECHNOLOGIES SHALL BE LIMITED TO THE LICENSE FEES
PAID BY OPENFILM DURING THE SIX  (6) MONTH PERIOD PRECEDING THE EVENT GIVING
RISE TO NETLAB'S LIABILITY.  IN NO EVENT SHALL NETLAB BE LIABLE TO OPENFILM OR
ANY OTHER PERSON OR ENTITY FOR ANY EXEMPLARY, SPECIAL, CONSEQUENTIAL, INCIDENTAL
OR INDIRECT DAMAGES, OR FOR ANY LOST PROFITS, BUSINESS INTERRUPTION, OR LOSS OF
BUSINESS INFORMATION, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY, AND WHETHER OR
NOT NETLAB HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  NOR SHALL ANY
LICENSOR OF NETLAB BE LIABLE FOR ANY DIRECT OR OTHER DAMAGES OF ANY KIND
WHATSOEVER, ARISING OUT OF THE USE OF THE PRODUCTS PROVIDED PURSUANT TO THIS
AGREEMENT.  THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
 
6.
OWNERSHIP, INTELLECTUAL PROPERTY RIGHTS AND TRADEMARKS

 
6.1           Ownership and Intellectual Property Rights.  Openfilm hereby
acknowledges Netlab’s exclusive ownership, title and interest in the
Intellectual Property Rights and Marks and Trademarks as defined
herein.  Openfilm further agrees that Netlab retains ownership and all forms of
Intellectual Property Rights in the Confidential Information and
Technologies.  As used herein, the term "Intellectual Property Rights" includes
without limitation all right, title and interest in and to all (i) Letters
Patent and all filed, pending or potential applications for Letters Patent,
including any reissue, reexamination, division, continuation or
continuation-in-part applications throughout the world now or hereafter filed;
(ii) trade secret rights and equivalent rights arising under the common law,
state law, federal law and laws of foreign countries; (iii) copyrights, mask
works, other literary property or authors rights, whether or not protected by
copyright or as a mask work, under common law, state law, federal law and laws
of foreign countries; and (iv) proprietary indicia, trademarks, tradenames,
symbols, logos and/or brand names under common law, state law, federal law and
laws of foreign countries.  Openfilm assigns to Netlab any Intellectual Property
Rights it may now or hereafter possess in the Confidential Information and
theTechnologies and agrees to execute all documents, and take all actions, that
may be necessary to confirm such rights.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2           Use of Marks.  As used herein, the terms "Marks" or "Trade Marks"
mean all proprietary indicia, trademarks, tradenames, symbols, logos and/or
brand names Netlab may adopt from time to time to identify Netlab, its products,
or any related parties or materials.  During the Term, Openfilm shall have the
right to indicate to the public that it is an authorized provider of the Netlab
Software and use the Marks to identify the Netlab Software; but shall not make
any other use of the same (and shall not make any use of any trademarks, trade
names, symbols, or logos of any of Netlab's licensors) for any reason, except as
expressly authorized by this Agreement.  At no time during or after the term of
the Agreement shall Openfilm challenge or assist others to challenge Netlab's
Intellectual Property Rights in the Marks or the registration thereof or attempt
to register any trademarks, tradenames or other proprietary indicia confusingly
similar to the Marks, nor shall the authorized use of the Marks or Trademarks
create in Openfilm’s favor any right or interest in the Netlab Marks or
Trademarks.
 
6.3           Quality Control.  All representations of the Marks that Openfilm
intends to use shall be exact copies of those used by Netlab or shall first be
submitted to Netlab for prior written approval of design, color, and other
details.  Upon reasonable notice and request, Netlab may inspect copies of the
Technologies and other materials on which the Marks are used so that Netlab may
monitor the quality of the products bearing the Marks.
 
7.
CONFIDENTIALITY.

 
As used in this Agreement, "Confidential Information" shall mean all information
that is disclosed by Netlab to Openfilm, including without limitation, hardware
and software designs, product specifications and documentation, trade secrets,
business and product plans, marketing information, know-how and other
confidential business information.  Confidential Information shall not include
information which: (i) is or becomes public knowledge without any action by, or
involvement of, the receiving party; (ii) is disclosed by the receiving party
with the prior written approval of Netlab; or (iii) is disclosed pursuant to any
judicial or governmental order, rule or regulation or judicial or administrative
proceeding or request; provided that the receiving party gives Netlab sufficient
prior notice to contest such order.  Openfilm shall not disclose, or permit any
third party or entity access to, the Confidential Information (or any portion
thereof) without prior written permission of Netlab (except such disclosure or
access which is required to perform any obligations under this
Agreement).  Openfilm shall insure that any employees, or any third parties who
receive access to the Confidential Information, are advised of the confidential
and proprietary nature thereof and are prohibited from copying, utilizing or
otherwise revealing the Confidential Information.  Without limiting the
foregoing, Openfilm agrees to employ with regard to the Confidential Information
procedures no less restrictive than the strictest procedures used by it to
protect its own confidential and proprietary information, but not less than
reasonable care.
 
 
4

--------------------------------------------------------------------------------

 
 
8.
NOTIFICATION OF CLAIMS OR UNAUTHORIZED USE

 
Openfilm shall promptly notify Netlab in writing upon:  (i) receipt of any
notice of any claims by third parties that might affect the rights of Netlab or
any of its licensors in the Technologies and (ii) its discovery of any
unauthorized use or infringement of the Confidential Information, the
Technologies or Netlab's Intellectual Property Rights with respect
thereto.  Netlab shall have the sole and exclusive right to bring an
infringement action or proceeding against infringing third party, and, in the
event that Netlab brings such an action or proceeding, Openfilm shall cooperate
and provide full information and assistance to Netlab and its counsel in
connection with any such action or proceeding.
 
9.
INDEMNIFICATION BY OPENFILM

 
Openfilm shall protect, defend, indemnify and hold Netlab harmless, at its
expense, from any and all claims, demands, liabilities, obligations,
deficiencies, losses, damages, actions, suits, proceedings, assessments,
judgments or settlements, including all reasonable costs and expenses related
thereto such as attorneys' fees, that arise from or are connected with the
development, modification, use and distribution of the Technologies by Openfilm
including, but not limited to, any unauthorized reproduction, warranty
violations, maintenance, defects in design, workmanship, materials or otherwise
or any misrepresentation or covenant or agreement on the part of Openfilm
relating to the Technologies.
 
10.
GENERAL PROVISIONS

 
10.1         Compliance with Laws of Other Jurisdictions.  Openfilm shall comply
with all laws, legislation, rules, regulations, governmental requirements and
industry standards with respect to the Technologies, and the performance by
Openfilm of its obligations hereunder, existing in any jurisdiction into which
Openfilm directly or indirectly uses the Technologies.
 
10.2         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without regard to its
choice of law provisions.
 
10.3         Cost, Expenses and Attorneys' Fees.  If either party commences any
action or proceeding against the other party to enforce or interpret this
Agreement, the prevailing party in such action or proceeding shall be entitled
to recover from the other party the actual costs, expenses and reasonable
attorney's fees, incurred by such prevailing party in connection with such
action or proceeding and in connection with obtaining and enforcing any judgment
or order thereby obtained.
 
 
5

--------------------------------------------------------------------------------

 
 
10.4         Assignment.  This Agreement, and the rights and obligations
hereunder, may not be assigned, in whole or in part by Openfilm, except to
a successor to the whole of Openfilm's business, without the prior written
consent of Netlab.  In the case of any permitted assignments or transfer this
Agreement shall be binding upon, and inure to the benefit of, the successors and
assigns of the parties hereto.
 
10.5         Notices. Except as otherwise provided herein, all notices regarding
obligations under this Agreement shall be in writing and either personally
delivered or sent via facsimile, email or certified mail, postage prepaid and
return receipt requested addressed, to such other party at the address specified
on the first page.
 
10.6         Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof.  No
waiver, consent or modification of terms of this Agreement shall bind either
party unless in writing and signed by both parties, and then such waiver,
consent or modification shall be effective only in the specific instance and for
the specific purpose given.  Openfilm shall not be construed as a third party
beneficiary of any agreement between Netlab and any of its licensors.
 
IN WITNESS WHEREOF, the parties, as of the Effective Date, have caused this
Agreement to be executed by their duly authorized representatives.
 
NETLAB SYSTEMS, LLC
 
OPENFILM, LLC
         
By:
/s/ Ivan Onuchin
 
By:
/s/ Dmitry Kozko
         
Name: 
Ivan Onuchin
 
Name: 
DmitryKozko
         
Title:
Chief Technology Officer
 
Title:
Chief Executive Officer

 
 
6

--------------------------------------------------------------------------------

 